MOSCOWITZ, District Judge.
This is a motion made by the defendant under Rule 30(b) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, for an order directing that the depositions of the employees of the defendant shall be taken at the place, or places, of residence of the persons to be examined and not at the office of counsel for the plaintiff in New York City, upon the ground that the said employees sought to be examined reside outside of the State of New York and in the States of North Carolina arid South Carolina.
The witnesses sought to be examined are the motormen and firemen in charge of defendant’s trains referred to in the complaint. The line of the defendant extends from the State of Florida northerly to its termini at Norfolk, Virginia, and Richmond, Virginia. On the through run from Miami, Florida, to New York City, New York, the defendant operates its through trains between Jacksonville, Florida, and Richmond, Virginia. The engineers and firemen sought to be examined, perform their duties exclusively in the states of Virginia, North Carolina and South Carolina, and reside at points along the line of railroad over which they operate.
It appearing that the employees of the defendant reside in other states and at some distance from New York, there is no requirement under Rule 30 that the defendant produce such witnesses for examination.
Plaintiff’s attorney, in his affidavit, states that he is' willing to examine said witnesses at their places of residence provided the defendant pays the reasonable travelling expenses and reasonable counsel fees for the time consumed in taking the deposition. There is no obligation on the part of the defendant to make any such payment. The examination may be had at the places of residence of the witnesses or at any city in which said witnesses travel in the performance of théir duties for the defendant.
Motion granted as indicated.
Settle order on notice.